Order entered August 21, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00987-CV

                              IN RE STAFF CARE, INC., Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-03615

                                             ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Carlos R.

Cortez, Judge of the 44th Judicial District Court, to RENDER an order: 1) resolving all of the

parties’ motions to compel that were pending as of July 18, 2013; 2) ruling on relator’s appeal of

the Associate Judge’s Order granting Defendants’ Motion to Strike, and 3) setting a date for trial

not less than thirty days from the date of the last of the orders resolving these motions.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of his order issued in compliance with this order.

        We ORDER that relator recover its costs of this original proceeding from real parties in

interest.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE